Judgment, Supreme Court, New York County (Edwin Torres, J., at jury trial and sentence), rendered October 28, 2003, convicting defendant of assault in the first degree, and sentencing him, as a second violent felony offender, to a term of 10 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations regarding credibility, including its evaluation of the victim’s background (see People v Gaimari, 176 NY 84, 94 [1903]). Concur—Andrias, J.E, Friedman, Sullivan, Nardelli and Malone, JJ.